EXHIBIT 32.1 CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Lu Feng, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of theSarbanes-Oxley Act of 2002, certify that the annual report on Form 10-K/A of China Chemical Corp. for the fiscal year ended December 31, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition and results of operations of China Chemical Corp. Dated: July 8, 2011 By: /s/ Lu Feng Lu Feng Chief Executive Officer (Principal Executive Officer)
